Case 2:20-cv-02299-JAK-SK Document 33 Filed 04/03/20 Page 1 of 7 Page ID #:1513



  1   GOODWIN PROCTER LLP
      I. Neel Chatterjee (SBN 173985)
  2   nchatterjee@goodwinlaw.com
      601 Marshall Street
  3   Redwood City, California 94063
      Telephone: (650) 752-3100
  4   Facsimile: (650) 853-1038
  5   GOODWIN PROCTER LLP
      Darryl M. Woo (SBN 100513)
  6   dwoo@goodwinlaw.com
      Three Embarcadero Center
  7   San Francisco, California 94111
      Telephone: (415) 733-6000
  8   Facsimile: (415) 677-9041
  9   ADDITIONAL COUNSEL LISTED ON
      SIGNATURE PAGE
 10
      Attorneys for Plaintiff
 11   JBF Interlude 2009 Ltd. – Israel
 12                        UNITED STATES DISTRICT COURT
 13                      CENTRAL DISTRICT OF CALIFORNIA
 14                                WESTERN DIVISION
 15
 16   JBF INTERLUDE 2009 LTD –                    Case No. 2:20-cv-2299 JAK(SKx)
      ISRAEL,
 17                                               PLAINTIFF’S EX PARTE
                      Plaintiff,                  APPLICATION FOR
 18                                               ACCELERATED HEARING
            v.                                    DATE AND BRIEFING
 19                                               SCHEDULE
      QUIBI HOLDINGS LLC,
 20                                               Judge:           Hon. John A.
                      Defendant.                                   Kronstadt
 21
 22
 23
 24
 25
 26
 27
 28

      PLAINTIFF’S EX PARTE APPLICATION FOR ACCELERATED HEARING DATE AND BRIEFING
      SCHEDULE
Case 2:20-cv-02299-JAK-SK Document 33 Filed 04/03/20 Page 2 of 7 Page ID #:1514



  1            Pursuant to Local Rule 7-19 and this Court’s standing orders, Plaintiff JBF
  2   Interlude 2009 Ltd. – Israel (“Eko”) hereby applies ex parte for an order accelerating
  3   the hearing date and briefing schedule on Eko’s motion for preliminary injunction,
  4   filed on April 1, 2020 (“PI Motion,” Dkt. No. 30), and currently on calendar for
  5   hearing on June 29, 2020. By this Application, Eko seeks to reset this matter to the
  6   earliest date on or after May 4, 2020, that the Court can hear Eko’s PI Motion, and
  7   to set a briefing schedule in accordance with a May 4 hearing date under Civil Local
  8   Rules 7-9 and 7-10; to wit: requiring Defendant Quibi Holdings LLC (“Quibi”) to
  9   file its opposition papers on or before April 13, 2020 (21 days prior to a May 4
 10   hearing), and requiring Eko to file its reply papers on or before April 20, 2020
 11   (14 days prior to May 4), as summarized below:
 12
 13               Event                 Current Deadline            Proposed Deadline
 14    Deadline for Quibi to
                                           June 8, 2020                April 13, 2020
 15    File Opposition
 16    Deadline to Eko to File
                                          June 15, 2020                April 20, 2020
 17    Reply
 18    Hearing on Eko’s PI
                                    June 29, 2020 at 8:30 a.m.    May 4, 2020 at 8:30 a.m.
 19    Motion
 20            This Application is based on the memorandum of points and authorities
 21   attached hereto, the accompanying Declaration of Darryl M. Woo, all other pleadings
 22   and papers in the Court’s file, and such other argument as may be presented to the
 23   Court.
 24                  MEMORANDUM OF POINTS AND AUTHORITIES
 25            A party seeking an ex parte application for relief “must show that it ‘will be
 26   irreparably prejudiced if the underlying motion is heard according to regular noticed
 27   motion procedures,’ and that the moving party ‘is without fault in creating the crisis
 28   that requires ex parte relief.’” ELT Sight, Inc. v. EyeLight, Inc., No. CV 19-5545
                                                1
      PLAINTIFF’S EX PARTE APPLICATION FOR ACCELERATED HEARING DATE AND BRIEFING
      SCHEDULE
Case 2:20-cv-02299-JAK-SK Document 33 Filed 04/03/20 Page 3 of 7 Page ID #:1515



  1   JAK (RAOx), 2019 WL 7166063, at *2 (C.D. Cal. Oct. 29, 2019) (quoting Mission
  2   Power Eng’g Co. v. Cont’l Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995)).
  3         Eko’s application satisfies both prongs of this requirement. As set forth in its
  4   PI Motion, Eko has, and is, already suffering irreparable harm by Quibi’s theft of
  5   Eko’s trade secrets, which Quibi has incorporated into its products and services that
  6   it has announced it would launch on April 6, 2020. This harm will continue to occur
  7   and increase significantly over the period Eko must otherwise wait to have its
  8   PI Motion heard because Quibi informed Eko’s counsel today that, notwithstanding
  9   Eko’s PI Motion, it still intends to proceed with its April 6, 2020 launch of its
 10   products and services that use Eko’s trade secret technology. Decl. of Darryl M.
 11   Woo (“Woo Decl.”) ¶ 5. Eko will be irreparably prejudiced if it is forced to wait
 12   until June 29, 2020 to have its motion for preliminary injunction heard, as the
 13   irreparable harm shown in its PI Motion will continue to accrue during that nearly
 14   three month period, and Eko did not cause the need for the expedited hearing on its
 15   motion.
 16         Eko filed its PI Motion on April 1, 2020. In the ordinary course, consistent
 17   with the Local Rules and Judge Kronstadt’s standing orders, had an open date been
 18   available on the Court’s calendar, such motion could be heard as early as May 4,
 19   2020. Accordingly, Eko respectfully requests that the hearing on Eko’s PI Motion
 20   be accelerated to occur on May 4, 2020, or as soon thereafter as this Court has
 21   availability. Eko further requests that any opposition to the motion be filed by
 22   April 13, 2020, and Eko’s reply be filed by April 20, 2020, modifying the current
 23   deadlines as follows:
 24
 25
 26
 27
 28
                                                2
      PLAINTIFF’S EX PARTE APPLICATION FOR ACCELERATED HEARING DATE AND BRIEFING
      SCHEDULE
Case 2:20-cv-02299-JAK-SK Document 33 Filed 04/03/20 Page 4 of 7 Page ID #:1516



  1
                Event                 Current Deadline              Proposed Deadline
  2
       Deadline for Quibi to
  3                                       June 8, 2020                April 13, 2020
       File Opposition
  4
       Deadline to Eko to File
  5                                      June 15, 2020                April 20, 2020
       Reply
  6
       Hearing on Eko’s PI
  7                                June 29, 2020 at 8:30 a.m.    May 4, 2020 at 8:30 a.m.
       Motion
  8
             Counsel for Quibi is Benjamin J. Fox of Morrison & Foerster, 707 Wilshire
  9
      Blvd., Suite 6000, Los Angeles, California, 90017. His office telephone number is
 10
      (213) 892-5200, and his email address is bfox@mofo.com.
 11
             As detailed more fully below, pursuant to Local Rules 7-19 and 7-19.1, Eko
 12
      provided notice of this Ex Parte Application to counsel for Quibi by phone on a call
 13
      arranged for 11:00 a.m. Pacific today, at an alternative number for counsel. Woo
 14
      Decl. ¶ 5. Eko informed counsel that it intended to seek ex parte relief to accelerate
 15
      the hearing date on Eko’s PI Motion, and that Eko intended to file its Ex Parte
 16
      Application this day. Id. ¶¶ 5-6 & Ex. A. Eko also informed Quibi’s counsel that
 17
      any opposition would be due 24 hours from the time of service, but that because this
 18
      Application is being filed on a Friday, Eko would not oppose Quibi filing by
 19
      5:00 p.m. Monday, April 6. Id. ¶ 6.
 20
        I.   Eko Meets the First Prong: It Will Suffer Irreparable Prejudice If Its
 21
             Motion Is Not Heard Before June 29, 2020
 22
             As more fully set forth in Eko’s PI Motion, Quibi employees Joseph Burfitt
 23
      and CJ Smith stole Eko’s trade secrets that were disclosed under multiple non-
 24
      disclosure agreements (“NDAs”). PI Mot. at 11-14, 18-20. Such trade secrets are
 25
      key to the ability of a video streamed to a mobile device to seamlessly transition from
 26
      vertical (or “portrait”) orientation, to horizontal (or “landscape”) orientation, while
 27
      filling the entirety of the tiny screen. Id. at 5-6. Quibi used Eko’s trade secrets not
 28
                                                3
      PLAINTIFF’S EX PARTE APPLICATION FOR ACCELERATED HEARING DATE AND BRIEFING
      SCHEDULE
Case 2:20-cv-02299-JAK-SK Document 33 Filed 04/03/20 Page 5 of 7 Page ID #:1517



  1   only to develop and implement this key feature, which Quibi calls “Turnstyle,” but
  2   as the basis for a Quibi patent that claims the stolen technology as its own. Id. at 12-
  3   13. As shown by Eko’s PI Motion, Quibi’s patent overlaps substantially with an Eko
  4   patent application (which later issued) filed and published well prior to the
  5   application that led to Quibi’s patent, yet Quibi made no mention of Eko’s patents or
  6   applications despite Eko specifically informing Quibi of them. Id. at 13-14. As
  7   further shown by Eko’s PI Motion, Quibi’s imminent launch of its products and
  8   services using Turnstyle will cause Eko irreparable harm that will mount each day
  9   until this Court may hear and decide Eko’s PI Motion. Id. at 14-15, 20-23.
 10          Under the current schedule, Eko’s motion for preliminary injunction will not
 11   be heard until June 29, 2020—nearly three months after Quibi makes it Turnstyle
 12   technology available to the public on April 6, 2020. As set forth in Eko’s PI Motion,
 13   during the interim period, Eko will suffer irreparable prejudice in the form of loss of
 14   reputation and goodwill, deterioration of customer relationships, and loss of investor
 15   confidence, among other things.       Id. at 20-23.    Under Local Rule 7’s notice
 16   requirements for motions, a hearing on Eko’s PI Motion could be held as early as
 17   May 4, 2020. Accelerating that hearing date from June 29 to May 4, or as soon
 18   thereafter as this Court has availability, will help reduce such prejudice.
 19    II.   Eko Meets the Remaining Prong: Eko Is Without Fault for the Delayed
 20          Hearing
 21          Eko recognizes that the Court’s heavy docket, and the current COVID-19
 22   situation, present scheduling difficulties. However, the current health crisis is part
 23   of the reason that Eko seeks injunctive relief—Quibi has exploited the current
 24   situation to promote its product as an entertainment source that people can use while
 25   they shelter in place. And, in the months leading up to the filing of Eko’s motion,
 26   Eko attempted to resolve the parties’ dispute informally and specifically requested
 27   that Quibi refrain from making, using, or selling its Turnstyle feature that uses Eko’s
 28   proprietary trade secrets. Woo Decl. ¶ 3. Quibi refused to engage in any good faith
                                                4
      PLAINTIFF’S EX PARTE APPLICATION FOR ACCELERATED HEARING DATE AND BRIEFING
      SCHEDULE
Case 2:20-cv-02299-JAK-SK Document 33 Filed 04/03/20 Page 6 of 7 Page ID #:1518



  1   discussions, and instead, on March 9, 2020, filed a declaratory judgment lawsuit
  2   against Eko. See Quibi Holdings, LLC v. Interlude US, Inc. d/b/a Eko, Case No.
  3   2:20-cv-02250 (C.D. Cal.).
  4          Eko filed this suit the following day, and filed its PI Motion as early as
  5   practicable under these circumstances, on April 1, 2020. Woo Decl. ¶ 3. Under
  6   Local Rules 7-9 and 7-10, and Judge Kronstadt’s standing orders, the earliest date
  7   the PI Motion could be set for hearing is May 4, 2020. 1 As of the date the PI Motion
  8   was filed, however, Judge Kronstadt’s regular law & motion dates were already filled
  9   by other matters, leaving June 29 as the first open date. Thus, through no fault of
 10   Eko’s, its PI Motion could not have been set for an earlier date absent the relief
 11   requested by this Application.
 12   III.   Eko Provided Notice to Quibi
 13          On April 3, 2020 (today), on a call arranged for 11:00 a.m. Pacific Time, Eko
 14   notified Quibi’s counsel that it would move to accelerate the hearing on Eko’s
 15   motion. Counsel for Quibi is Benjamin J. Fox of Morrison & Foerster, 707 Wilshire
 16   Blvd., Suite 6000, Los Angeles, California, 90017. His office telephone number is
 17   (213) 892-5200, and his email address is bfox@mofo.com.
 18          Counsel for Eko, Darryl M. Woo, reached Mr. Fox at an alternative phone
 19   number he provided to Mr. Woo and asked whether in light of Eko’s PI Motion,
 20   Quibi still intended to launch its service and products on the upcoming Monday,
 21   April 6, 2020. Woo Decl. ¶ 5. Mr. Fox answered in the affirmative. Id. Mr. Woo
 22   asked if he would, then, agree to accelerate the hearing on Eko’s PI Motion from
 23   June 29, 2020, to the first date available after May 4 that the Court would set. Id.
 24   Mr. Woo also asked whether Quibi would agree to a briefing schedule commensurate
 25   with a May 4, 2020 hearing date in accordance with Civil Local Rules 7-9 and 7-10;
 26
 27   1
        The pre-filing cease & desist exchange took this matter past the time that an
 28   application for Temporary Restraining Order (“TRO”) seemed reasonable. Eko
      thus proceeded instead by its PI Motion.
                                                5
      PLAINTIFF’S EX PARTE APPLICATION FOR ACCELERATED HEARING DATE AND BRIEFING
      SCHEDULE
Case 2:20-cv-02299-JAK-SK Document 33 Filed 04/03/20 Page 7 of 7 Page ID #:1519



  1   namely, that Quibi’s opposition would be due April 13, and Eko’s reply due April 20.
  2   Id. Mr. Fox stated he would need to check with his client and would get back to Mr.
  3   Woo. Id.
  4         At approximately 2:30 p.m., Mr. Woo followed up with Mr. Fox via email to
  5   confirm their conversation. Id. ¶ 6 & Ex. A. Mr. Woo further requested that Mr. Fox
  6   respond no later than 4:00 p.m., or Eko would assume that Quibi opposes this
  7   Application Id. (both). Mr. Fox responded that Quibi “will oppose any request to
  8   move the hearing date.” Id. (both). Mr. Woo responded that, pursuant to the Court’s
  9   standing order regarding ex parte application, any opposition must be filed no later
 10   than 24 hours after service of these papers. Id. (both). However, given this
 11   Application is being filed on a Friday, Eko will not object to Quibi filing its
 12   opposition by 5:00 p.m. on Monday, April 6. Id.
 13                                    CONCLUSION
 14         For the foregoing reasons, Eko respectfully requests that the Court grant its Ex
 15   Parte Application for Accelerated Hearing Date and Briefing Schedule on Eko’s
 16   motion for preliminary injunction.
 17   Dated: April 3, 2020                       Respectfully submitted,
 18                                              GOODWIN PROCTER LLP
 19
 20                                              By: /s/ Darryl M. Woo
 21                                                 Darryl M. Woo

 22                                              Attorneys for Plaintiff
                                                 JBF Interlude 2009 Ltd. – Israel
 23
      OF COUNSEL:
 24
 25   GOODWIN PROCTER LLP
      Cindy Chang (pro hac vice)
 26   620 8th Avenue
 27   New York, New York 10018
      Telephone: (212) 813-8800
 28   Facsimile: (212) 355-3333
                                                6
      PLAINTIFF’S EX PARTE APPLICATION FOR ACCELERATED HEARING DATE AND BRIEFING
      SCHEDULE
